Title: From George Washington to Horatio Gates, 27 August 1782
From: Washington, George
To: Gates, Horatio


                  
                     Sir
                     Head Quarters 27th Augst 1782
                  
                  On receipt of your Letter of the 17th covering the resolution of Congress of the 15th and informg your readiness & zeal to share a part in active military Duty, I have assigned to you a Command in the army under my immediate Direction, which is now on the point of entering the field.
                  As soon therefore as you have adjusted your Concerns in Berkley, & prepared yourself for the Campaign, you will be pleased to proceed to join the Army on the North River.  With Regard & Esteem I am Sir Your most Obedient Servt
                  
                     Go: Washington
                  
               